DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 11, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by J. Lianghai, A. Weinand, B. Han and H. D. Schotten, "Applying Multiradio Access Technologies for Reliability Enhancement in Vehicle-to-Everything Communication," in IEEE Access, vol. 6, pp. 23079-23094, April 23, 2018.

Lianghai, et al discloses a communication method, applied to a first terminal device (figures 5-8, #V2XRX) and comprising receiving, by the first terminal device, one or both of a first-standard vehicle-to-everything (V2X) sidelink configuration and a second-standard V2X sidelink configuration from a network device (section II(b), figure 6).   Obtaining, by the first terminal device based on one or both of the first-standard V2X sidelink configuration and the second-standard V2X sidelink configuration, a V2X sidelink resource used for data transmission and communicating, by the first terminal device, with a second terminal device on the V2X sidelink resource (#V2X COM.OVER LTE SL).  If a terminal is communicating via a sidelink resource it inherently obtains that sidelink communication resource.
 
    PNG
    media_image1.png
    511
    505
    media_image1.png
    Greyscale


The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

    PNG
    media_image2.png
    447
    514
    media_image2.png
    Greyscale



The claims are in alternative form.

    PNG
    media_image3.png
    443
    515
    media_image3.png
    Greyscale

Regarding claims 11 and 16, since the apparatuses in the reference are in a 5G cellular network and in an LTE environment which are digital systems, the apparatuses must inherently have some type of processor and memory in order to operate in such a digital system.  These claims are also the inherent apparatus version of the method claims since they are claiming the same functions. 


The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.





This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 5, 12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over J. Lianghai, A. Weinand, B. Han and H. D. Schotten, "Applying Multiradio Access Technologies for Reliability Enhancement in Vehicle-to-Everything Communication," in IEEE Access, vol. 6, pp. 23079-23094, April 23, 2018 in view of WO 2016/148399.
Lianghai, et al discloses all subject matter, note the above paragraph, except for sending, by the first terminal device to the network device, information indicating that the first terminal device supports a first-standard V2X service and information indicating that WO 2016/148399 teaches the use of sending, by a terminal device to the network device, information indicating that the terminal device supports a first-standard V2X service and information indicating that the terminal device supports a second-standard V2X service for the purpose of having a communication scheme between UE and network nodes suitable for various V2X communication environments (figure 12, #S1210, “Subsequently, in FIG. 12, when a UE to operate as an RSU is registered in a network including an eNB, an EPC, an E-UTRAN, an IMS, and the like, the UE informs the network that it is an RSU supporting V2X communication (S1210). In step S1210, the information transmitted by the UE to the network may include information about the type of the UE and information on the type of service to be supported by the UE. Specifically, the information on the type of UE may be understood as a type of V2X function supported by the UE, for example, whether the UE is installed in a vehicle, whether the UE is carried by a pedestrian, or the UE. May include information about at least one of whether to broadcast traffic related information, whether the UE is a stationary unit, and whether the UE is an RSU. In the embodiment of FIG. 12, since the UE is to operate as an RSU, the UE informs the eNB of information indicating that the UE is an RSU. The information on the type of service to be supported by the UE may include information on which of the V2X transmission service and / or V2X reception service is to be used or used.”)  Hence, it would have been obvious to one ordinary skill in the art before the effective filing date of the current application to incorporate the use of sending, by a terminal device to the network device, information indicating that the terminal device supports a first-standard V2X service and information indicating that the terminal device supports a second-standard V2X service for the purpose of having a communication scheme between UE and network nodes suitable for various V2X communication environments as taught by WO 2016/148399 in the method of Lianghai, et al in order for the V2X service is processed in preference to the operations for other services, so that V2X communication related to traffic safety can be stably performed.
capability indication” is inherently an information indicating supporting as stated in claim 2 and is rejected for the same reason.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.



Claims 3, 8, 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over J. Lianghai, A. Weinand, B. Han and H. D. Schotten, "Applying Multiradio Access Technologies for Reliability Enhancement in Vehicle-to-Everything Communication," in IEEE Access, vol. 6, pp. 23079-23094, April 23, 2018 in view of United States Patent Application Publication 2004/0032880 (Leung, et al).
Lianghai, et al discloses all subject matter, note the above paragraph, except for sending, by the first terminal device, a second message to the network device, wherein the second message carries at least one piece of information used to indicate that indicates a network standard.  Leung, et al teaches the decades old use of sending, by the a terminal device, a message to the network device, wherein the second message carries at least one piece of information used to indicate that indicates a network standard for the purpose of configuring a wireless device to implement new definitions and/or protocol (figures 3, 4, #t3, paragraph 17).  Hence, it would have been obvious to one ordinary skill in the art before the effective filing date of the current application to incorporate the use of the decades old use of sending, by the a terminal device, a message to the network device for the purpose of configuring a wireless device to implement new definitions and/or protocol, as taught by Leung, et al in the method of Lianghai, et al in order to configure a wireless device to implement new definitions and/or protocol.


The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Claims 4, 9, 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over J. Lianghai, A. Weinand, B. Han and H. D. Schotten, "Applying Multiradio Access Technologies for Reliability Enhancement in Vehicle-to-Everything Communication," in IEEE Access, vol. 6, pp. 23079-23094, April 23, 2018 in view of United States Patent Application Publication 2019/0394786 (Parron, et al).
Lianghai, et al discloses all subject matter, note the above paragraph, except for a configuration rule sent by the network device, Parron, et al teaches the use of a configuration rule sent by the network device, wherein the configuration rule comprises sidelink quality threshold and determining, by the first terminal device, the V2X sidelink resource according to the configuration rule for the purpose of allocating a resource pool of physical resource blocks (PRBs) and sub-frames for vehicle-to-vehicle (V2V) sidelink transmissions, note paragraphs 139 and 155.  
Hence, it would have been obvious to one ordinary skill in the art before the effective filing date of the current application to incorporate the use of a configuration rule sent by the network device, wherein the configuration rule comprises sidelink quality threshold and determining, by the first terminal device, the V2X sidelink resource according to the configuration rule for the purpose of allocating a resource pool of physical resource blocks (PRBs) and sub-frames for vehicle-to-vehicle (V2V) sidelink transmissions, as Parron, et al, in the method of Lianghai, et al in order for the UE requests a V2V sidelink transmission of a prioritized message.
Regarding claims 9 and 19, is the inherent core network version of the method applied to a terminal device, e.g. instead of receiving, the network device is sending, and is rejected for the same reason stated above.
These claims are in alternative form. 

Claims 7, 10, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over J. Lianghai, A. Weinand, B. Han and H. D. Schotten, "Applying Multiradio Access Technologies for Reliability Enhancement in Vehicle-to-Everything Communication," in IEEE Access, vol. 6, pp. 23079-23094, April 23, 2018 in view of WO 2016/148399 and United States Patent Application Publication 2018/0234973 (Lee, et al).




Lianghai, et al discloses all subject matter, note the above paragraph, except for sending, by the first terminal device to the network device, information indicating that the first terminal device WO 2016/148399 teaches the use of sending, by a terminal device to the network device, information indicating that the terminal device supports a first-standard V2X service and information indicating that the terminal device supports a second-standard V2X service for the purpose of having a communication scheme between UE and network nodes suitable for various V2X communication environments (figure 12, #S1210, “Subsequently, in FIG. 12, when a UE to operate as an RSU is registered in a network including an eNB, an EPC, an E-UTRAN, an IMS, and the like, the UE informs the network that it is an RSU supporting V2X communication (S1210). In step S1210, the information transmitted by the UE to the network may include information about the type of the UE and information on the type of service to be supported by the UE. Specifically, the information on the type of UE may be understood as a type of V2X function supported by the UE, for example, whether the UE is installed in a vehicle, whether the UE is carried by a pedestrian, or the UE. May include information about at least one of whether to broadcast traffic related information, whether the UE is a stationary unit, and whether the UE is an RSU. In the embodiment of FIG. 12, since the UE is to operate as an RSU, the UE informs the eNB of information indicating that the UE is an RSU. The information on the type of service to be supported by the UE may include information on which of the V2X transmission service and / or V2X reception service is to be used or used.”)  Hence, it would have been obvious to one ordinary skill in the art before the effective filing date of the current application to incorporate the use of sending, by a terminal device to the network device, information indicating that the terminal device supports a first-standard V2X service and information indicating that the terminal device supports a second-standard V2X service for the purpose of having a communication scheme between UE and network nodes suitable for various V2X communication environments as taught by WO 2016/148399 in the method of Lianghai, et al in order for the V2X service is processed in preference to the operations for other services, so that V2X communication related to traffic safety can be stably performed.
Lianghai, et al discloses all subject matter, note the above paragraph, except for grant information.  Lee, et al teaches the use of grant information for the purpose of congestion control for PC5-based vehicle-to-everything (V2X) communication.  
Hence, it would have been obvious to one ordinary skill in the art before the effective filing date of the current application to incorporate the use of grant information for the purpose of congestion control for PC5-based vehicle-to-everything (V2X) communication as taught by Lee, et al in the method of Lianghai, et al in order for improving service quality, and expand and improve coverage and system capacity.
Regarding claim 10 and 20, a “capability indication” is inherently an information indicating supporting as stated in claim 2 and is rejected for the same reason.
Some claims are in alternative form.

The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied 

Conclusion
If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/         Primary Examiner, Art Unit 2645